Citation Nr: 1748152	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with depression, currently rated 30 percent disabling prior to January 26, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective August 19, 2008 the date of claim, and denied service connection for residuals of a TBI.  The Veteran timely appealed the rating decision.

In July 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.

Concerning the claim for service connection for low back pain, in a March 2016 rating decision, the RO granted service connection for lumbosacral strain with degenerative arthritis and assigned a 20 percent disability rating, effective August 19, 2008.  This is a full grant of benefits on appeal concerning the claim for service connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Accordingly, the issue of service connection for low back pain is no longer before the Board.

In a July 2016 rating decision, the RO granted a 100 percent rating for PTSD, effective January 26, 2016.  The award of a 100 percent rating constitutes a full grant of benefits sought.  However, as the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal.   AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue of entitlement to an increased rating for PTSD has been recharacterized to reflect entitlement to an increased rating prior to January 26, 2016.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does not have current residuals of a TBI that is due to disease or injury in service.

2. From August 19, 2008, effective date of the grant of service connection, to January 26, 2016, the evidence is approximately evenly balanced as to whether the level of impairment caused by the symptoms of the Veteran's PTSD with depression most nearly approximated occupational and social impairment with deficiencies in most areas.

3. From August 19, 2008, effective date of the grant of service connection, to January 26, 2016, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD with depression did not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD with depression prior to January 26, 2016 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3., 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's March 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In July 2015 the Board remanded the claims to obtain outstanding VA treatment and service personnel records.  Such records were associated with the claims file. The AOJ subsequently scheduled the Veteran for VA PTSD examination in October 2016.  The Veteran was also scheduled for a VA neurological TBI examination in July 2016, but failed to report.  The Board finds the July 2015 remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144  (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran claims to have residuals of a TBI due to an in-service 2003 helicopter accident.

June 2008 VA treatment records document a TBI evaluation.   The Veteran reported a helicopter crash due to small firearms in May or June.   He reported being dazed, confused, and "seeing stars" after the incident.  He also reported symptoms of irritability and sleep problems.  A diagnosis was not provided.

In August 2008, the Veteran had a VA TBI second level evaluation.  He reported disorientation, confusion, and amnesia for less than 30 minutes, but no loss of consciousness.  He stated that he was told that he was acting differently.  He also reported neurobehavioral symptoms of very severe poor concentration, inability to pay attention, fatigue, loss of energy, difficulty falling and staying sleeping, anxiety, irritability, and frustration.  The physician concluded that TBI was uncertain, and noted that poor attention could be associated with PTSD and depression.  A VA consultation was recommended.  

In March 2010, the Veteran had another VA TBI second level evaluation.  He reported disorientation, confusion, and amnesia for less than 30 minutes, but no loss of consciousness.  He stated that he was told that he was acting differently.  Neurological symptoms of very severe poor concentration and attention, forgetfulness, fatigue, loss of energy, difficulty staying and falling asleep, and irritability were noted.   The physician concluded that symptoms were not consistent with a diagnosis of TBI.  In a March 2010 VA addendum, the physician noted that the Veteran was negative for a history of TBI.  

October 2015 VA treatment records contain another TBI screening test where the physician concluded that the Veteran had not suffered a TBI.

The Veteran failed to report for a VA neurological TBI examination scheduled in July 2016.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a TBI.

The weight of evidence reflects that the Veteran's symptoms have not been attributed to residuals of a TBI.  On the contrary, symptoms have been attributed to service-connected PTSD with depression.  See August 2008 VA Treatment Records.  The question of whether symptoms such as problems with concentration could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.   In this case, the above evidence and analysis reflects that the Veteran's complaints of neurological symptoms are not residuals of a TBI.  It follows that they are not due to a TBI that resulted from an injury in service.

In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report that he was dazed and confused after a helicopter incident during service, and that he has experienced such symptoms since service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  While the Veteran is competent to report that he has experienced confusion and related symptoms since service, the question of whether these symptoms are residuals of a TBI is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falcone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's assertions as to the etiology of his neurological symptoms are not competent.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for residuals of a TBI.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim must be denied.  See 38 U.S.C. A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating prior to January 26, 2016.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran has demonstrated a complex psychiatric disability picture over this period.  In general, his psychiatric symptoms during this period appear attributable to service-connected PTSD with depression are not clearly separable from his nonservice-connected disabilities (anxiety disorder and unspecified insomnia).  Mittleider v. West, 11 Vet. App. 181 (1998). Thus, all psychiatric symptoms are considered part of the service-connected PTSD with depression disorder.

The Veteran's PTSD with depression is currently evaluated as 30 percent disabling, prior to January 26, 2016, under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  Under this diagnostic code, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

July 2008 VA treatment records document symptoms of poor memory and concentration, forgetfulness, slowed thinking, fatigue, poor sleep, irritability, anxiety, and nightmares.   The Veteran reported loss of interest in avocational activities, such as hunting.  An assessment of sleep disturbance consistent with PTSD and depression was provided.

The Veteran was afforded a VA PTSD examination in April 2009.  He reported problems with his current job as a police office, such as making mistakes that cause him to be angry and anxious.  He also reported flashbacks, sleep problems, nightmares up to 6 times per week, and hypervigilance.  On mental status examination, he was alert and oriented in all spheres with normal coherent speech and no signs or symptoms of psychosis.  He had a blunted affect, appeared moderately dysphoric, and had moderate to high anxiety.  Memory and intellect were intact with normal insight and judgment, but his anxiety was high and impulsive.  Overall, the examiner opined that the Veteran had PTSD of moderate intensity, and generalized anxiety disorder of moderate intensity secondary to PTSD. 

August 2010 VA treatment records document an exacerbation of PTSD symptoms related to conflict in the Veteran's romantic relationship.  A May 2011 VA administrative note indicated that the Veteran had multiple "no show" appointments. 

In April 2012, during a VA psychiatry consultation, the Veteran presented with unmanaged symptoms of anxiety.   It was noted that he had multiple "no show" appointments.  He reported problems with anxiety associated with panic attacks.  He said that he avoids crowds and reported a public setting outing where he became anxious leading to vomiting and a severe panic attack.  On mental status examination, he was appropriately groomed, alert and oriented in all spheres, cooperative with normal speech and tone.  His mood was noted as anxious.  There was no evidence of suicidal ideations, mania, or psychosis, and the Veteran appeared cognitively intact.   In September 2012, he reported symptoms of stress, insomnia, and anxiety episodes.  

May 2013 VA treatment records document the Veteran's report of having social withdrawals from crowds and having a mental breakdown, but less panic attacks.  That same month, he reported working overseas for the past year but that he stopped working due to seizures.  He reported an increase in irritability, anxiety, and agitation.  In July 2013, the Veteran complained of problems with receiving a medical clearance to work attributed to his history of seizures. 

In February 2014, the Veteran sought VA treatment for an increase in PTSD and depression, but no suicidal ideations.  May 2014 VA treatment records document the Veteran's report of having a girlfriend and socializing with family, but that he does not like to socialize with other veterans.  October 2014 VA treatment records contain a past medical history of recurrent major depressive disorder, PTSD, and unspecified insomnia.  

A March 2015 VA psychology note documents the Veteran's report of an increase in depression and feeling as if people do not genuinely care about him.   He reported a recent job termination from a construction company for arriving late to work.  It was noted that the Veteran appeared disheveled with longer hair than usual and unshaven.  He reported neglect of his personal appearance.  On examination, there was an increase in depression, intense anxiety, and problems sleeping, but normal speech, linear thought process, no hallucinations, homicidal ideas, delusions, or paranoia.

An August 2015 VA assessment for admission to a PTSD residential treatment program documents the Veteran's report of increased symptoms.  He denied suicidal ideations and behavior.  The admission screener noted that the Veteran was prone to isolation, had problems sleeping, panic attacks, depression, and nightmares two to three times per week.  That same month, he reported working as a truck driver.   In September 2015, he reported anxiety about participating in the program.  In October 2015, he reported stress attributed to his mother's hospitalization and confrontation with an employee at work.  

He was admitted to the PTSD treatment program in October 2015.  On admission, he reported symptoms of anger, depression, and anxiety.  He also reported hypervigilance, feeling disconnected from others, avoidance, isolation, nightmares, hyperarousal, poor appetite, low energy, decreased concentration, poor hygiene, and poor sleep.  December 2015 mental health notes document reports of feeling disconnected from people, described as emotional numbing.  He also reported job instability due to anger and being prone to isolation.  He stated that he avoids crowds and socializing.  On mental status examination, he was alert and oriented in all spheres with good eye contact and casually dressed.  His mood, rate and tone of speech were normal with no evidence of thought disorder, memory impairment, bizarre behavior, or self-risk.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including social relationships and mood, due to symptoms such as panic attacks and near continuous depression.  He has exhibited symptoms of impairment of memory and concentration; disturbance of motivation and mood; near-continuous panic or depression affecting the ability to function appropriately and effectively; irritability; difficulty in adapting to stressful circumstances; neglect of personal appearance; and difficulty in establishing and maintaining effective social relationships.  The evidence is thus approximately evenly balanced as to whether the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, more nearly approximates thee criteria for a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD for the entirety of the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that a higher, 100 percent rating is not, however, warranted, during any period because his symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  Throughout the appeal period, mental status examinations were generally normal.  See April 2009 VA Examination Report; April 2012, March 2015, and December 2015 VA Treatment Records.  He was alert and oriented in all spheres and had normal speech.  There was no evidence of intermittent inability to perform activities of daily living, gross impairment in thought processes, delusions or hallucinations, inappropriate behavior or persistent danger of hurting self or others.  Although July 2008 VA treatment records document poor memory, concentration, and loss of interest of interest in activities, at a subsequent April 2009 VA examination insight and judgment were normal.  While the VA examiner's characterization is not binding on the Board, it is consistent with the evidence of record.  VA treatment records document near continuous panic and depression, but no grossly inappropriate behavior.  Moreover, the Veteran indicated he had a good relationship with his family, thus reflecting that the overall level of impairment did not more nearly approximate total social impairment.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD with depression did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  An initial rating of 100 percent prior to January 26, 2016 is therefore not warranted for the Veteran's PTSD with depression and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's PTSD with depression are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD with depression are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.   

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected PTSD with depression or that he has been prevented from securing and following gainful employment due to such disability.  On the contrary, throughout the appeal period the Veteran has held multiple jobs as a police officer, construction worker, and contractor.  In May 2013, he attributed his inability to work due to non-service connected seizure disorder.  As there is no evidence of unemployability due solely to the service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

For the foregoing reasons, an initial rating of 70 percent, but no higher, since January 26, 2016 is warranted for the Veteran's PTSD with depression.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD with depression is granted, from August 19, 2008 to January 26, 2016, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


